      Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 1 of 10




                     IN THE U.S. DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


                                      :
SECURITIES AND EXCHANGE               :
COMMISSION,                           :
                                      :
            Plaintiff,                :
                                      :
      v.                              :      Case No. 1:16-cv-02459-WMR
                                      :
THOMAS W. AVENT, Jr., and             :
RAYMOND J. PIRRELLO, Jr.,             :
                                      :
            Defendants.               :


    FINAL JUDGMENT AS TO DEFENDANT THOMAS W. AVENT, JR.

      The Securities and Exchange Commission having filed a Complaint and

Defendant Thomas W. Avent, Jr. having entered a general appearance; consented

to the Court’s jurisdiction over Defendant and the subject matter of this action;

consented to entry of this Final Judgment without admitting or denying the

allegations of the Complaint (except as to jurisdiction and except as otherwise

provided herein in paragraph V); waived findings of fact and conclusions of law;

and waived any right to appeal from this Final Judgment:
      Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 2 of 10




                                         I.

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating, directly or indirectly,

Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15

U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5]

promulgated thereunder, by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange,

in connection with the purchase or sale of any security:

      (a)   to employ any device, scheme or artifice to defraud,

      (b)   to make any untrue statement of material fact or to omit to state a

            material fact necessary in order to make the statements made, in the

            light of the circumstances under which they were made, not

            misleading; or

      (c)   to engage in any act, practice, or course of business which operates

            or would operate as a fraud or deceit upon any person, by

(1) purchasing or selling a security on the basis of material nonpublic

information, or (2) providing material, confidential information to another

person with the expectation that the information would be used in trading

                                         2
      Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 3 of 10




securities and with the expectation of receiving a personal benefit, (3) in breach

of a duty of trust and confidence owed directly, indirectly, or derivatively to the

corporation that issued the security, to the corporation’s shareholders, or to the

information’s source.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph

also binds the following who receive actual notice of this Final Judgment by

personal service or otherwise: (a) Defendant’s agents, servants, employees, and

attorneys; and (b) other persons in active concert or participation with Defendant

or with anyone described in (a).

                                         II.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 14(e) of the

Exchange Act [15 U.S.C. § 78n(e)] and Rule 14e-3 [17 C.F.R. § 240.14e-3]

promulgated thereunder, in connection with any tender offer or request or

invitation for tenders, from engaging in any fraudulent, deceptive, or

manipulative act or practice, by:




                                         3
Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 4 of 10




     (a) purchasing or selling or causing to be purchased or sold the

        securities sought or to be sought in such tender offer, securities

        convertible into or exchangeable for any such securities or any

        option or right to obtain or dispose of any of the foregoing

        securities while in possession of material information relating to

        such tender offer that Defendant knows or has reason to know is

        nonpublic and knows or has reason to know has been acquired

        directly or indirectly from the offering person; the issuer of the

        securities sought or to be sought by such tender offer; or any

        officer, director, partner, employee or other person acting on

        behalf of the offering person or such issuer, unless within a

        reasonable time prior to any such purchase or sale such

        information and its source are publicly disclosed by press release

        or otherwise; or

     (b) communicating material, nonpublic information relating to a

        tender offer, which Defendant knows or has reason to know is

        nonpublic and knows or has reason to know has been acquired

        directly or indirectly from the offering person; the issuer of the

                                 4
Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 5 of 10




        securities sought or to be sought by such tender offer; or any

        officer, director, partner, employee, advisor, or other person

        acting on behalf of the offering person of such issuer, to any

        person under circumstances in which it is reasonably foreseeable

        that such communication is likely to result in the purchase or sale

        of securities in the manner described in subparagraph (a) above,

        except that this paragraph shall not apply to a communication

        made in good faith

          i.   to the officers, directors, partners or employees of the

               offering person, to its advisors or to other persons,

               involved in the planning, financing, preparation or

               execution of such tender offer;

         ii.   to the issuer whose securities are sought or to be sought by

               such tender offer, to its officers, directors, partners,

               employees or advisors or to other persons involved in the

               planning, financing, preparation or execution of the

               activities of the issuer with respect to such tender offer; or




                                   5
      Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 6 of 10




                  iii.   to any person pursuant to a requirement of any statute or

                         rule or regulation promulgated thereunder.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph

also binds the following who receive actual notice of this Final Judgment by

personal service or otherwise: (a) Defendant’s agents, servants, employees, and

attorneys; and (b) other persons in active concert or participation with Defendant

or with anyone described in (a).

                                          III.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for a civil penalty in the amount of $125,000 pursuant to Section 21A of

the Exchange Act [15 U.S.C. § 78u-1]. Defendant shall satisfy this obligation by

paying $125,000 to the Securities and Exchange Commission pursuant to the

terms of the payment schedule set forth in paragraph IV below after entry of this

Final Judgment.

       Defendant may transmit payment electronically to the Commission,

which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the

                                           6
      Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 7 of 10




SEC website at http://www.sec.gov/about/offices/ofm.htm. Defendant may

also pay by certified check, bank cashier’s check, or United States postal money

order payable to the Securities and Exchange Commission, which shall be

delivered or mailed to:

      Enterprise Services Center
      Accounts Receivable Branch
      6500 South MacArthur Boulevard
      Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action

number, and name of this Court; Thomas W. Avent, Jr., as a defendant in this

action; and specifying that payment is made pursuant to this Final Judgment.

      Defendant shall simultaneously transmit photocopies of evidence of

payment and case identifying information to the Commission’s counsel in this

action. By making this payment, Defendant relinquishes all legal and equitable

right, title, and interest in such funds and no part of the funds shall be returned

to Defendant. The Commission shall send the funds paid pursuant to this Final

Judgment to the United States Treasury.

      The Commission may enforce the Court’s judgment for disgorgement and

prejudgment interest by moving for civil contempt (and/or through other

collection procedures authorized by law) at any time after 14 days following
                                       7
      Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 8 of 10




entry of this Final Judgment. Defendant shall pay post judgment interest on any

delinquent amounts pursuant to 28 U.S.C. § 1961.

                                         IV.

      Defendant shall pay the total penalty due of $125,000 in five (5)

installments to the Commission according to the following schedule: (1) $25,000

within 10 days of entry of this Final Judgment; (2) $25,000 no later than

November 12, 2019, plus post-judgment interest pursuant to 28 U.S.C. § 1961; (3)

$25,000 no later than February 12, 2020, plus post-judgment interest pursuant to

28 U.S.C. § 1961; (4) $25,000 no later than May 12, 2020, plus post-judgment

interest pursuant to 28 U.S.C. § 1961; and (5) ) $25,000 no later than July 30, 2020,

plus post-judgment interest pursuant to 28 U.S.C. § 1961. Payments shall be

deemed made on the date they are received by the Commission and shall be

applied first to post judgment interest, which accrues pursuant to 28 U.S.C. §

1961 on any unpaid amounts due after 14 days of the entry of Final Judgment.

Prior to making the final payment set forth herein, Defendant shall contact the

staff of the Commission for the amount due for the final payment.

      If Defendant fails to make any payment by the date agreed and/or in the

amount agreed according to the schedule set forth above, all outstanding

                                          8
      Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 9 of 10




payments under this Final Judgment, including post-judgment interest, minus

any payments made, shall become due and payable immediately at the discretion

of the staff of the Commission without further application to the Court.

                                         V.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

Consent is incorporated herein with the same force and effect as if fully set forth

herein, and that Defendant shall comply with all of the undertakings and

agreements set forth therein.

                                        VI.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy

Code, 11 U.S.C. §523, the allegations in the complaint are true and admitted by

Defendant, and further, any debt for disgorgement, prejudgment interest, civil

penalty or other amounts due by Defendant under this Final Judgment or any

other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the

federal securities laws or any regulation or order issued under such laws, as set

forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                         9
      Case 1:16-cv-02459-WMR Document 321 Filed 08/02/19 Page 10 of 10




                                         VII.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of enforcing the terms of

this Final Judgment.

                                        VIII.

      There being no just reason for delay, pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment

forthwith and without further notice.



Dated: August 2, 2019



                                        ____________________________________
                                        UNITED STATES DISTRICT JUDGE




                                         10
